STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             November 7, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
KELLY R. SPROUSE-BIGLEY,                                                      OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0082	 (BOR Appeal No. 2046125)
                   (Claim No. 2006208684)

CHARLESTON AREA MEDICAL CENTER, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Kelly R. Sprouse-Bigley, pro se, appeals the decision of the West Virginia
Workers’ Compensation Board of Review. Charleston Area Medical Center, Inc., by H. Dill
Battle III, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated December 22, 2011, in
which the Board affirmed a June 17, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s September 9, 2010,
decision, which denied Ms. Sprouse-Bigley’s request for reopening of her claim on a temporary
total disability basis. The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Sprouse-Bigley worked for Charleston Area Medical Center as a registered nurse. On
February 13, 2006, Ms. Sprouse-Bigley injured her back and left leg assisting a patient back into
bed. She was diagnosed with a thoracic and lumbar sprain and her claim was held compensable
for those conditions. Following a course of treatment, Ms. Sprouse-Bigley was evaluated by Dr.
Fernandes. Dr. Fernandes found that Ms. Sprouse-Bigley was suffering from several conditions
that were not part of the compensable claim, including degenerative changes in her left knee and
degenerative disc disease of the lumbar spine. But he determined that she had reached the
                                                1
maximum degree of medical improvement with respect to her thoracic spine. Then following an
evaluation by Dr. Crow, Dr. Fernandes issued an addendum report on May 8, 2006, in which he
stated that Ms. Sprouse-Bigley had reached the maximum degree of medical improvement with
respect to her lumbar spine injury and she would not benefit from any additional treatment or
physical therapy. Since that time Ms. Sprouse-Bigley was treated by Dr. Jenkins. In her initial
report on June 3, 2010, Dr. Jenkins found that Ms. Sprouse-Bigley had reinjured her left leg and
back since she was found to have reached the maximum degree of medical improvement. She
also found that Ms. Sprouse-Bigley had gained a significant amount of weight which was
contributing to her functional decline. Dr. Jenkins also noted that Ms. Sprouse-Bigley had
degenerative disc disease and degenerative arthritis in the left knee. Dr. Jenkins then issued a
report on August 8, 2010, stating that Ms. Sprouse-Bigley had been temporary and totally
disabled from December 3, 2007 through the present. But Dr. Jenkins stated that she was unable
to determine whether any of Ms. Sprouse-Bigley’s disabling conditions were related to her
compensable injury. Dr. Jenkins also stated that she was unable to determine whether there had
been an aggravation or progression of any of Ms. Sprouse-Bigley’s compensable conditions. On
September 9, 2010, the claims administrator denied Ms. Sprouse-Bigley’s application for
reopening because her current conditions were chronic and degenerative in nature. On June 17,
2011, the Office of Judges affirmed the claims administrator’s decision. The Board of Review
then affirmed the Office of Judges’ Order on December 22, 2011, leading Ms. Sprouse-Bigley to
appeal.

        The Office of Judges concluded that Ms. Sprouse-Bigley was not entitled to a reopening
of her claim for consideration of additional temporary total disability benefits in relation to this
claim. The Office of Judges found that Ms. Sprouse-Bigley did not meet her burden in showing
that she was entitled to have her claim reopened. The Office of Judges found that Ms. Sprouse-
Bigley did not present any medical evidence showing a progression or aggravation of a
compensable condition or some new facts not previously considered which would entitle her to a
greater benefit. The Office of Judges found that even the report of her treating physician, Dr.
Jenkins, did not support her application because Dr. Jenkins was not able to determine if there
had been an aggravation of her compensable conditions. The Board of Review adopted the
findings of the Office of Judges and affirmed its Order.

        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Ms. Sprouse-Bigley has not demonstrated that she is entitled to have her claim reopened
on a temporary total disability basis under West Virginia Code § 23-5-3 (2009). Ms. Sprouse-
Bigley has not disclosed any evidence that would tend to justify an inference that there has been
a progression or aggravation of her compensable injury. Harper v. State Workmen’s Comp.
Comm’r, 160 W. Va. 364, 364, 234 S.E.2d 779, 780 (1977). Although Ms. Sprouse-Bigley may
be experiencing significant medical problems, there is no evidence that her symptoms are related
to an aggravation of her compensable injury.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.
                                                 2
                                      Affirmed.

ISSUED: November 7, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                  3